Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 8/10/21.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. 
Regarding the “means plus function” issue, the applicants’ have not changed or added any new arguments since the after final response filed 1/20/22.  All arguments have been addressed in previous office actions, including the advisory action mailed 2/18/22.  As such, they have not been further addressed herein.  The 112 rejections have been maintained.
Regarding the applicants’ assertion that “to the extent that Gueron may teach the use of a tweak control value that changes between a first write operation and a second write operation, it is based upon a timestamp and not ‘one of a counter, a hash value, a random value, and a lookup table’”, the examiner does not find the assertion persuasive.
Gueron teaches in paragraphs 0062-0066 teaches that the tweak value can be based upon counters which are incremented using a clock input and that writing the same data into memory relies upon a new counter value.  Gueron also teaches that the counter value can be initialized randomly (i.e. with a random value).  As such, the tweak value of Gueron changes over time, and can be based upon at least counters, and random values.  Therefore, the teachings of Gueron still apply and read on the claims.  As such, the examiner has maintained the rejections in view of Gueron, as shown below.

Further still, regardless of the fact that Gueron specifically teaches that the timestamp is incremented in a counter, it would have been obvious for the timestamp to have been generated based upon a counter.  This is because a timestamp is a snapshot of a counter which counts the time.  Computer processors have an internal clock, which keeps track of the time.  This is performed by a counter counting the seconds since a particular point in time in the past, called an “epoch”. A timestamp is simply a snapshot of the internal clock at a particular point in time.  As such, this means that even if Gueron didn’t already teach the claims language (which Gueron does in fact teach the claim language as shown above), it would have been at least extremely obvious, and possibly inherent, that the timestamp of Gueron was based upon a counter.  
All objections and rejections not set forth below have been withdrawn.
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim limitations “a first cipher engine configured to encrypt”, “a first combiner configured to combine”, “a second cipher engine configured to encrypt”, a second combiner configured to combine” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find such disclosure of the corresponding structure clearly linked to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 16 recites “the first and second tweak controls values”.  “the…second tweak control value” lacks antecedent basis in the claim.

The remaining claims are rejected by virtue of their dependence upon one of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueron et al. (US Patent Application Publication Number 2012/0079285) hereinafter referred to as Gueron, as evidenced by Ghose et al. (What Your DRAM Power Models Are Not Telling You: Lessons from a Detailed Experimental Study – hereinafter Ghose).
Regarding claim 1, Gueron disclosed a method for protecting data; comprising: encrypting information to generate a first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example, or Paragraphs 0062-0066 for example. Also see claims 1-4), wherein the information includes a first tweak control value that changes between a first write operation and a second write operation and wherein the first and second tweak control values are generated based upon one of a counter, a hash value, a random value, and a lookup table (Gueron Paragraphs 0025-0034 Equation 3 for example, or Paragraphs 0062-0066 for example. Also see claims 1-4); combining a data block with the first tweak to produce a tweaked data block (Gueron Paragraphs 0025-0034 P+X for example); encrypting the tweaked data block to form encrypted data (Gueron Paragraphs 0025-0034 Equation 2 AES(K2,P+X) for example); combining the encrypted data with the first tweak to produce combined encrypted data (Gueron Paragraphs 0025-0034 Equation 2 for example); and providing the combined encrypted data for storage in a memory address (Gueron Paragraphs 0025-0034 – Paragraphs 0015 and 0030 for example), wherein storing the combined encrypted data at the memory address generates a first stimulus different from a second stimulus generated by storing identical encrypted data combined with a second 
Regarding claim 2, Gueron disclosed that the information further includes the memory address (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 3, Gueron disclosed combining the memory address and the first tweak control value to generate a combined value, wherein encrypting the information includes encrypting the combined value based on at least one key to generate the first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 4, Gueron disclosed that combining the memory address and the first tweak control value includes concatenating the memory address and the first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example). 

Regarding claim 6, Gueron disclosed that the first logic is same as the second logic (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 8, Gueron disclosed that the first tweak is based on a first tweak control value, the second tweak is based on a second tweak control value, and the first and second tweak control values include at least one of different counter values, random values, or hashed values (Gueron Paragraphs 0025-0034 Equation 3 for example, or Paragraphs 0062-0066 for example. Also see claims 1-4). 
Regarding claim 9, Gueron disclosed that each of the first stimulus and the second stimulus includes at least one of timing data, power consumption pattern, electromagnetic leak, signal pattern, signature, or waveform (Gueron Paragraphs 0025-0034 – This is due to at least the fact that a timestamp is used in calculating the combined encrypted data, and thus based upon when the data is encrypted, the data that is written to the memory differs even when the input plaintext and the storage location are the same, and as such the different encrypted writes produce different “stimulus” – e.g. different signatures, different electromagnetic leak, different power consumption patterns, different timing). 
Regarding claim 10, Gueron disclosed a method for protecting data comprising: performing a first process including encryption of a first data block based upon a first tweak 

Regarding claim 12, Gueron disclosed that performing second first process includes: (d) combining the second data block with the second tweak to form a second combined data block (Gueron Paragraphs 0025-0034 Equation 3 for example); (e) encrypting the second combined data block to generate encrypted data (Gueron Paragraphs 0025-0034 Equation 2 AES(K2,P+X) for example); (f) combining the encrypted data in (e) with the second tweak to generate the second encrypted data block for storage at the memory address (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 13, Gueron disclosed that the combining in (a), (c), (d), and (f) are performed based on same logic (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 14, Gueron disclosed that the first tweak is based on the memory address and the first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example); and the second tweak is based on the memory address and the second tweak control value different from the first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example where the timestamp is different at different encryption times). 

Regarding claim 16, Gueron disclosed a data storage manager; comprising: a first cipher engine configured to encrypt information to generate a first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example), wherein the information includes a first tweak control value that changes between a first write operation and a second write operation and wherein the first and second tweak control values are generated based upon one of a counter, a hash value, a random value, and a lookup table (Gueron Paragraphs 0025-0034 Equations 2-3 for example, or Paragraphs 0062-0066 for example. Also see claims 1-4); a first combiner configured to combine a data block with the first tweak to produce a tweaked data block (Gueron Paragraphs 0025-0034 P+X for example); a second cipher engine configured to encrypt the tweaked data block to form encrypted data (Gueron Paragraphs 0025-0034 Equation 2 AES(K2,P+X) for example); and a second combiner configured to combine the encrypted data with the first tweak to form combined encrypted data for storage in a memory address (Gueron Paragraphs 0025-0034 Equation 2 for example), wherein storing the combined encrypted data at the memory address is configured to generate a first stimulus different from a second stimulus generated by storing identical encrypted data combined with a second tweak at the memory address, the first stimulus is generated based on the first tweak, the second stimulus is generated based on the second tweak (Gueron Paragraphs 0025-0034 – This is due to at least the fact that a timestamp is used in 
Regarding claim 17, Gueron disclosed that the information further includes the memory address and a first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 18, Gueron disclosed a third combiner configured to combine the memory address and the first tweak control value to generate a combined value (Gueron Paragraphs 0025-0034 Equation 3 for example), wherein the first cipher engine is to encrypt the combined value based on at least one key to generate the first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 19, Gueron disclosed that the first combiner includes first logic to combine the data block with the first tweak (Gueron Paragraphs 0025-0034 P+X for example); and the second combiner includes second logic to combine the encrypted data with the first tweak (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 20, Gueron disclosed that the first tweak is based on a first tweak control value, the second tweak is based on a second tweak control value, and the first and . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gueron, and further in view of Beaver et al. (US Patent Application Publication Number 2010/0031057) hereinafter referred to as Beaver.
Regarding claim 7, while Gueron taught a first logic and a second logic, each logic being the same logic, for combining the data block and the first tweak, and again for combining the encrypted data with the first tweak (Gueron taught combining these pieces of data with a ‘+’ but did not explicitly explain what was meant by the use of the ‘+’ symbol.), but did not explicitly 
In an analogous art, Beaver taught that using XOR as the ‘+’ symbol in the equations taught by Gueron (Beaver describes a very similar idea to that of Gueron) adds variability to the data, which helps protect the encrypted data from analysis (Beaver Paragraph 0039).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Beaver in the system of Gueron by using the XOR function for the ‘+’ operation in the equations of Gueron.  This would have been obvious because the person having ordinary skill in the art would have been motivated to help protect the encrypted data from analysis.

Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0022823 taught how clocks and timestamps are generated from counters.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491